DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Glaesemann et al. (US 2009/0202808) in view of Harvey et al. (US 2013/0129947).
Regarding claims 1-3, Glaesemann discloses a high strength, chemically toughened protective glass article with a compressive stress of at least 700 MPa, a thickness of less than or equal to 5 mm and a depth of layer of at least 40 microns, see abstract and [0036, 0037 & 0055].  Additionally, the reference discloses the glass has a high damage tolerance and is suitable for electronic devices, see abstract and [0002].
While the reference does not specifically disclose a central tension that satisfies the claimed inequalities, the ranges disclosed by the reference render obvious a CT that satisfies the claimed inequalities.  For example, when thickness is 1500 microns, compressive stress is 868 MPa and depth of compression is 50 microns, the central tension is calculated as 31 MPa, which is 0.954 CTlimit. 
The reference does not specifically disclose two surfaces with a compressive stress layer (i.e. first and second functional layers) [0052].
Harvey discloses a glass article having strengthened surfaces (first and second functional layers) joined by at least one edge wherein the strengthened surfaces are under compressive stress and that the glass has an inner region that is under tensile stress of greater than about 40 MPa, see abstract.  Additionally, the reference discloses the glass has a high resistance to impact damage [0020].  The reference further discloses the glass article is suitable for a touch screen, touch panel, display panel, a window, a display screen, a cover plate, a casing, an enclosure, or the like for devices such as electronic communication devices, electronic entertainment devices and information terminal devices [0064].
	It would have been obvious to one of ordinary skill in the art for the chemically strengthened glass of Glaesemann to have a compressive stress layer formed in both surfaces of the glass in order to provide for a glass that has a high resistance to impact damage suitable for an outer surface of an electronic device.
 Regarding claim 7, given the compressive stress layer has a different composition than the non-exchanged portion of the glass, the compressive stress layers are considered to have different optical properties, thereby providing an optical disturbance, see above discussion.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Glaesemann et al. (US 2009/0202808) in view of Harvey et al. (US 2013/0129947).
as applied to claim 7 above, and further in view of Amin et al. (US 2010/0047521).
Glaesemann in view of Harvey discloses the glass article of claim 7 comprising an optical disturbance layer.  Neither reference, however, discloses the optical disturbance layer as a roughened layer with an average roughness Ra of 0.1 microns or more.
Amin discloses glass articles suitable for use as an electronic device housing/enclosure or protective cover wherein the glass may appear opaque, meaning the article possesses at least one surface exhibiting an Ra roughness between 50 nm to 15 microns, see abstract and [0026].  The reference further discloses the advantage of the opaque article feature is that the glass housing/enclosure article exhibits desirable anti-smudge or fingerprint resistance properties.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the glass article of Glaesemann in view of Harvey to have the roughness Ra of Amin in order to provide desirable anti-smudge/fingerprint resistant properties.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Glaesemann et al. (US 2009/0202808) in view of Harvey et al. (US 2013/0129947) as applied to claim 7 above, and further in view of Bookbinder et al. (US 2015/0230476).
Glaesemann in view of Harvey discloses the glass article of claim 7 comprising an optical disturbance layer.  Neither reference, however, discloses the optical disturbance layer as doped with at least one element selected from the group consisting of Sn, Ag, Ti, Ni, Co, Cu and In.
Bookbinder discloses antimicrobial glasses comprising a plurality of Cu1+ ions disposed on the surface of the glass, see abstract.  Additionally, the reference discloses the glass articles may form the housing for an electronic device [0019 & 0088].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the surface of the glass (i.e. the functional layer) of Glaesemann in view of Harvey to comprise copper ions in order to provide antimicrobial properties that do not require additional activation by a user or outside source; see Bookbinder [0004].
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glaesemann et al. (US 2009/0202808) in view of Harvey et al. (US 2013/0129947) as applied to claims 1 and 7 above, and further in view of Hoshino et al. (US 2012/0212890).
Glaesemann in view of Harvey fails to disclose first and second functional layers provided on the surface compressive layer wherein the functional layers provide an antiglare effect or an antimicrobial effect.
Hoshino discloses depositing antireflective films on both surfaces of a glass in order to reduce reflection of ambient light [0089].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide antireflective films on both surface of the glass in Glaesemann in order to reduce reflection of ambient light.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7, 9, 11, 13 and 14 have been considered but are moot in view of a new combination of prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A AUER/
Primary Examiner, Art Unit 1783